 8:19-cr-00237-RFR-MDN Doc # 109 Filed: 03/16/21 Page 1 of 1 - Page ID # 176




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:19CR237
                                            )
      vs.                                   )
                                            )
RODNEY RANDOLPH,                            )                   ORDER
NICOLE PETERSON,                            )
JOSIAH NEGLEY,                              )
                                            )
                    Defendants.             )


      This matter is before the court on the defendant, Rodney Randolph’s unopposed
Motion to Continue Trial [108]. Counsel needs additional time to conclude plea
negotiations. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [108] is granted, as follows:

      1. The jury trial, for all defendants, now set for March 29, 2021, is continued to
         June 28, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and June 28, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: March 16, 2021.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
